DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11, 15-16, 18-19 and 26-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/24/2022.
Applicant's election with traverse of Group I, Species 1B and 2E in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that US 4945928 does not teach the amended common special technical feature.  This is not found persuasive because the applicant is arguing the amended common special technical feature, but the restriction was written based on the non-amended common special technical feature. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 10, 12, 17 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018033649 (Griffiths hereinafter).
	Regarding claims 1-4 and 21, Griffiths teaches an aerosolizable product comprising an aerosol forming material (e-liquid), wherein the aerosol forming material is propylene glycol (page 16, lines 1-3) and wherein the aerosol forming material is infused with smoke from tobacco (page 14, line 21) that has been treated to selectively remove therefrom one or more aromatic hydrocarbons (page 15, lines 12-13). 
	Regarding claim 5, Griffiths teaches that the wood is an alternate for tobacco for generating smoke, and the wood is oak (page 14, lines 13-19)
Regarding claim 6, Griffiths teaches the aerosolizable product contains nicotine (page 14, lines 31-33). 
	Regarding claim 9, Griffiths teaches the aerosol forming material can contain water (page 16, lines 1-3).
	Regarding claims 10 and 12, Griffiths teaches the aerosol forming material is infused with smoke from both tobacco and wood (page 14, lines 21-22), including oak wood (page 14, lines 15-16).
	Regarding claim 17, Griffiths teaches that the aerosol forming material is infused with smoke that has been treated to selectively remove therefrom one or more aromatic hydrocarbons that contain 4 or more benzene rings (page 5, lines 4-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths.
Regarding claim 20, Griffiths teaches that the aerosol has a pH of 6.5-9 which overlaps with the claimed range.
Regarding claim 22, Griffiths does not expressly teach the amount of aerosol forming material that is present based on the total weight of the aerosolizable product. However, this is based on the composition of the aerosol forming material and the amount of the aerosol forming material that is added relative to the aerosolizable product. Griffiths meets all the claim limitations regarding the composition of the aerosol forming material, and furthermore it would have been obvious for one of ordinary skill in the art prior to the effective filing date to have optimized the amount of the aerosol forming material that is added relative to the aerosolizable product with a reasonable expectation of success and predictable results, namely to add enough material that the product does not quickly run out of material but not so much material that the product is too bulky.
Regarding claims 23 and 24, Griffiths teaches a contained aerosolizable product (e-cigarette) comprising an aerosolizable product comprising an aerosol forming material (e-liquid), wherein the aerosol forming material is propylene glycol (page 16, lines 1-3) and wherein the aerosol forming material is infused with smoke from tobacco (page 14, line 21) that has been treated to selectively remove therefrom one or more aromatic hydrocarbons (page 15, lines 12-13).
Griffiths does not expressly teach that the e-cigarette has a container that holds the aerozolizable product (e-liquid), however it is inherent that the e-cigarette would need a container to hold the liquid, or in the alternative, it would have been obvious for one of ordinary skill in the art before the effective filing date to have included a container to hold the e-liquid in the e-cigarette with a reasonable expectation of success and predictable results, namely effectively containing the e-liquid without spillage. 
Regarding claim 25, Griffiths teaches an electronic aerosol provision system (e-cigarette) comprising: an aerosolizer (“e-cigarettes are nowadays popular and use a liquid (an "e-liquid") that is converted into a vapor or aerosol and inhaled by a user,” (page 2, lines 1-2)), and an aerosolizable product (e-liquid) (see rejection of claim 1). 
Griffiths does not expressly teach a power supply, however it is inherent that e-cigarettes have a power supply or in the alternative it would have been obvious for one of ordinary skill in the art before the effective filing date to have included a power supply to power the electronic vaporizer. 

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths as applied to claim 6 above, and further in view of  US 20170079322 (Li hereinafter).
Regarding claim 7-8,  Griffiths does not expressly teach the weight percent of nicotine. 
Li teaches an e-liquid formulation for an e-cigarette that comprises nicotine levels of about 1.5 wt% ([0014]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have looked to the e-liquid formulation in Li for the weight percentage of nicotine to including in the e-liquid formulation of Griffiths with a reasonable expectation of success and predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747